        Case 4:20-cv-00131-BSM Document 16 Filed 11/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

CHARLOTTE A. GREEN                                                         PLAINTIFF

v.                                4:20-CV-00131-BSM

ANDREW SAUL,
Commissioner,
Social Security Administration,                                           DEFENDANT

                                        ORDER

      After carefully reviewing the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. No. 15] is adopted. The Commissioner’s decision is

therefore affirmed and the complaint [Doc. No. 2] is dismissed with prejudice.

      IT IS SO ORDERED this 16th day of November, 2020.


                                                 _________________________________
                                                  UNITED STATES DISTRICT JUDGE
